Exhibit 10.2

Trex Company, Inc.

Description of Management Compensatory Plans and Arrangements

Components of Executive Compensation

In accordance with the rules of the New York Stock Exchange, all components of
compensation for the chief executive officer and other executive officers of
Trex Company are determined by the compensation committee of the board of
directors, all of whom meet the independence requirements prescribed by such
rules.

Trex Company’s executive compensation program includes a base salary, annual
cash bonuses and long-term incentive compensation in the form of stock options,
stock appreciation right awards, performance shares and other equity-based
awards issued under the Trex Company, Inc. 2005 Stock Incentive Plan (the “Stock
Incentive Plan”).

Base Salary. Base salaries are the only non-variable element of Trex Company’s
total compensation. They reflect each executive officer’s responsibilities, the
impact of each executive officer’s position, and the contributions each
executive officer delivers to Trex Company. Salaries are determined by
competitive levels in the market, based on Trex Company’s peer group and the
results of executive compensation surveys, for executives with comparable
responsibilities and job scope, as well as Trex Company’s internal equity
considerations. Each year, at its February meeting, the compensation committee
reviews and establishes the base salaries of Trex Company’s executive officers.
Salary increases, if any, are based on individual performance, market conditions
and company performance. To gauge market conditions, the compensation committee
evaluates the peer and market data compiled by its consultant. Base salaries are
set upon review of the peer and market data provided to the compensation
committee upon consideration of the executive officer’s experience, tenure,
performance and potential.

Annual Cash Bonuses. Trex Company pays annual cash bonuses to its Chief
Executive Officer, other executive officers, and other key employees based upon
the achievement of Trex Company’s planned earnings per share objective, or
“EPS,” for the fiscal year, which is approved by the board of directors in the
first quarter of the year, and individual performance. The weight of each
measure differs with the officer’s grade level. Individual performance targets
for the Chief Executive Officer and Chief Operating Officer are developed by the
compensation committee of the board of directors in February of the applicable
year, and individual performance targets for the other executive officers are
recommended by the Chief Executive Officer at the beginning of the applicable
year.

For each fiscal year, each participant in the plan is assigned a “target bonus,”
which is expressed as a percentage of the participant’s annual base salary. The
actual amount of cash bonuses paid to a participant is determined by multiplying
their target bonus by a performance percentage, which is calculated based on the
extent to which the performance objective is achieved. The compensation
committee has the discretion to award a bonus that exceeds the otherwise
applicable maximum bonus determined as provided above. Bonus payments are
conditional upon the participant’s continued employment by Trex Company through
the date of grant, and are pro rated for employees who have served for less than
a full year.

Long-Term Incentive Compensation. Trex Company maintains a long-term executive
incentive compensation plan for the benefit of its Chief Executive Officer,
other executive officers, and other key



--------------------------------------------------------------------------------

employees. Awards under the plan are in the form of equity-based awards under
the Stock Incentive Plan and are made by the compensation committee. The total
target long-term incentive award for each participant in the plan is expressed
as a percentage of the participant’s base salary. The compensation committee
retains discretion to adjust the target percentage award based upon each
person’s current performance and anticipated future contributions to Trex
Company’s results, as well as the amount and terms of equity-based awards
previously granted by Trex Company to such person.

Personal Benefits and Perquisites. Trex Company maintains a limited number of
benefit programs available solely to Trex Company’s executive officers. The
personal benefits are considered to constitute a part of Trex Company’s overall
program and are presented in this light as part of the total compensation
package approved by the compensation committee at the time of an executive
officer’s hiring or promotion, as part of the compensation committee’s review of
each executive officer’s annual total compensation, and in compensation
discussions with executive officers.

Other Compensatory Plans

Trex Company’s executive officers also are eligible to participate in Trex
Company’s defined contribution money purchase pension plan and 401(k) plan and
Trex Company’s employee profit sharing plan, each of which is available to all
regular Trex Company employees.